Citation Nr: 1709474	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO. 13-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for pre malignant melanoma of the center of the back, to include as due to exposure to contaminated water at Camp Lejeune.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for a lumbar spine disorder.

6. Entitlement to service connection for right leg neuropathy.

7. Entitlement to service connection for left leg neuropathy.

8. Entitlement to service connection for squamous-cell carcinoma on the chest, neck, and eyelid, to include as due to exposure to contaminated water at Camp Lejeune.

9. Entitlement to service connection for basal-cell carcinoma on the arms, chest, and leg, to include as due to exposure to contaminated water at Camp Lejeune.

10. Entitlement to service connection for malignant melanoma of the right arm, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by: John P. Dorrity, Veterans Claims Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active duty service from April 1974 to January 1977, with a prior period of active duty for training from June 8, 1970, to July 17, 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the RO in Louisville, Kentucky.

In May 2016, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

In September 2016, the appellant presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

The appellant submitted additional medical evidence after the most recent Supplemental Statement of the Case. Governing law in this case (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. As the current appeal was perfected by a substantive appeal received on August 13, 2013, the Board will consider this evidence in the first instance. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. On September 8, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of appeal was requested regarding the issue of entitlement to service connection for pre malignant melanoma of the center of the back.

2. The appellant does not have a hearing loss disability as defined under VA law.

3. The appellant does not have tinnitus.

4. Arthritis of the right knee did not become manifest to a degree of 10 percent or more within one year of service separation; a right knee disorder is not related to an injury or disease in service.

5. Arthritis of the lumbar spine did not become manifest to a degree of 10 percent or more within one year of service separation; a lumbar spine disorder is not related to an injury or disease in service.

6. A neurological disorder of the right lower extremity is not related to service.

7. A neurological disorder of the left lower extremity is not related to service. 

8. Squamous-cell carcinoma is not among the diseases presumed to be associated with exposure to contaminated water at Camp Lejeune.

9. Squamous-cell carcinoma of the chest, neck, and eyelid, is not related to service.

10. Basal-cell carcinoma is not among the diseases presumed to be associated with exposure to contaminated water at Camp Lejeune.

11. Basal-cell carcinoma of the arms, chest, and leg, is not related to service. 

12. Malignant melanoma is not among the diseases presumed to be associated with exposure to contaminated water at Camp Lejeune.

13. Malignant melanoma of the right arm is not related to service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant have been met regarding the issue of entitlement to service connection for pre malignant melanoma of the center of the back. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The basic service connection criteria have not been met regarding bilateral hearing loss. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

3. The basic service connection criteria have not been met regarding tinnitus. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. A right knee disorder was not incurred in service; right knee arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5. A lumbar spine disorder was not incurred in service; lumbar spine arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6. A neurological disorder of the right lower extremity was not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7. A neurological disorder of the left lower extremity was not incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8. Squamous-cell carcinoma of the chest, neck, and eyelid, was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

9. Basal-cell carcinoma of the arms, chest, and leg, was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

10. Malignant melanoma of the right arm was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2016).

On the record of the Board hearing, the appellant withdrew the appeal regarding the issue of entitlement to service connection for pre malignant melanoma of the center of the back; hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). As the appeal has been withdrawn, the Board finds that dismissal is appropriate.

Service Connection Claims

The appellant is seeking service connection for hearing loss, tinnitus, and a right knee disorder on the basis that each is related directly to an injury in service. He is seeking service connection for a low back disorder on the basis that is related to his right knee disorder through the mechanism of an altered gait. He is seeking service connection for neurological disorders of the bilateral lower extremities on the basis that they are related to his low back disorder. He is also seeking service connection for several skin disorders, claimed as basal cell carcinoma, squamous cell carcinoma, and malignant melanoma, on the basis that each is related to his exposure to contaminated water at Camp Lejeune, North Carolina. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the appellant's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis and organic disease of the nervous system, such as sensorineural hearing loss, are included among the chronic diseases to which the presumption applies. The presumptive diseases also include tinnitus where there is evidence of acoustic trauma, as an organic disease of the nervous system. See Fountain v. McDonald, 27 Vet. App. 258 (2016).

The Board notes that the term "acoustic trauma" was not defined by the Veterans Court in Fountain, nor is it defined under VA statutes or regulations. The term was used, but was not defined, in the rating schedule for tinnitus prior to 1999. Accordingly, it is appropriate to use a generally accepted medical definition. The University of Maryland Medical Encyclopedia defines acoustic trauma as "injury to the hearing mechanisms in the inner ear[...] due to very loud noise." See http://umm.edu/health/medical/ency/articles/ acoustic-trauma.

Arthritis is primarily rated on the basis of limitation of motion. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

In order for lumbar spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the thoracolumbar spine is limited to 85 degrees, or (2) that combined range of motion of the thoracolumbar spine is limited to 235 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion." See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).

In order for knee arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) flexion of the knee is limited to 45 degrees, or (2) that extension is limited to 10 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion." See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

In order for sensorineural hearing loss for a single service-connected ear to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.385 for that ear, and such combination of auditory threshold measurements and speech recognition scores (or auditory threshold measurements alone in the case of an exceptional pattern) as would produce Level X hearing in the service-connected ear, as combined with Level I hearing for the nonservice-connected ear, under Table VII of 38 C.F.R. § 4.85 (2016). 

In order for sensorineural hearing loss as a bilateral condition to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.385, and such combination of auditory threshold measurements and speech recognition scores (or auditory threshold measurements alone in the case of an exceptional pattern) as would produce a 10 percent rating under Table VII of 38 C.F.R. § 4.85 (2016). 

In order for tinnitus to have become manifest to a degree of 10 percent, there must be competent evidence establishing the existence of the condition. 38 C.F.R. § 4.87, Diagnostic Code 6260.

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 are amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987. The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date. They do not apply retroactively to claims previously adjudicated. 

The amended 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: Adult leukemia, Aplastic anemia and other myelodysplastic syndromes, Bladder cancer, Kidney cancer, Liver cancer, Multiple myeloma, Non-Hodgkin's lymphoma, and Parkinson's disease. In addition, the amendments establish a presumption that these individuals were disabled during the relevant period of service, thus establishing active military service for benefit purposes. Under this presumption, affected former reservists and National Guard members would have veteran status for purposes of entitlement to some VA benefits. This amendment implements a decision by the Secretary of Veterans Affairs that service connection on a presumptive basis is warranted for claimants who served at Camp Lejeune and later develop certain diseases. 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Hearing loss and Tinnitus

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).

Service treatment records reveal normal findings for ears and hearing were recorded at entry into ACDUTRA in March 1970, on examination in June 1973, November 1973, and at service separation in December 1976. 

In March 1970, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

In November 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
5

In December 1976, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
5
LEFT
5
5
5
5
5

The appellant was examined in the context of the current claim in February 2012. His chief complaint was that, for approximately 5 years, he had not been hearing as well as he used to. The appellant reported that his military occupational specialty was Field Artillery Officer. He was a forward observer directing artillery and whatever else, including air strikes, naval, gunfire, etc. The appellant reportedly used cigarette filters at times as ear protection. After leaving the service, he initially worked in banking for a couple of years. The appellant later worked light construction including interior renovations of space to create large computer rooms. As per the appellant, he was the manager and did not actually do the work. He denied significant noise exposure. He also managed a number of buildings for his company for about 10 -12 years. There was no complaint of tinnitus. 

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
15
10
15
10
5

Speech audiometry revealed speech recognition ability of 96 percent in each ear. The examiner assessed normal hearing bilaterally. 

Thus, at no time pertinent to this appeal have the criteria for a hearing loss disability been met. The Board acknowledges the appellant's competent description of his symptoms; however, VA law is clear in requiring certain objective measures to qualify as a disability. Here, those objective measures do not substantiate the presence of a current disability. 

Regarding tinnitus, there is no clinical diagnosis at any time pertinent to this appeal. The February 2012 examiner who was asked to address the matter declined to provide a diagnosis. While the appellant is competent to describe his symptoms of tinnitus because these symptoms are capable of lay observation, see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), he apparently did not do so when examined. The Board finds that his competent lay description of symptoms does not satisfy the requirement of a diagnosis of tinnitus. 

The Veterans Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, as there is no current disability at any time pertinent to the claim, the Board concludes that the basic service connection criteria are not met regarding hearing loss and tinnitus. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Right Knee

The appellant has asserted that he injured his right knee during his initial period of service from June 8, 1970, to July 17, 1970. The appellant testified "I injured, uh, the right knee when I was coming down off an obstacle course rope, as I remember, and then I immediately got up and ran, and noticed a severe pain in the, in the right knee. And, uh, I had difficulty finishing that run, and reported to sick bay. Swelling, uh, pain, that was about it." See transcript at page 13. He testified he had edema throughout his time in training and that they drained his knee a couple times and put him on light duty. 

The appellant's service personnel records reveal that this period was classified as ACDUTRA. It is important to note that special rules apply to ACDUTRA. 

There is no question that the appellant's second period of service was active duty, and therefore, status as a "veteran" attaches to that period. Status as a "veteran" is a prerequisite to obtaining VA benefits based on a period of service. See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits). 

One of the benefits administered by VA that is reserved specifically for veterans is disability compensation. Accordingly, in order to establish entitlement to disability compensation benefits, a claimant must first establish "veteran" status. However, status as a "veteran" does not automatically attach for periods of ACDUTRA. See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010) (service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status). 

A Veteran is a person who served in the "active military, naval, or air service," and who was discharged or released therefrom under conditions other than dishonorable. See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term "active military, naval, or air service" includes (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24) (West 2014).

The Board emphasizes the more restrictive terminology used for periods of ACDUTRA and INACDUTRA as compared to active duty service. Whereas the terminology applicable to active duty service simply requires that an injury or disease in service be etiologically related to a post-service disability, and permits the remote incurrence of disability after service, the terminology pertaining to periods of ACDUTRA and INACDUTRA requires that the claimant became disabled "during" the period of ACDUTRA or INACDUTRA in which the injury or disease occurred, and specifically requires that the disease and/or injury have been incurred in the line of duty. 38 U.S.C.A § 101(24). 

Certain presumptions are generally available to claimants to assist in substantiating various elements of a claim for service connection. The presumption of service connection for specific chronic diseases (38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309), including arthritis and organic disease of the nervous system, set out above, can never apply to periods of ACDUTRA and INACDUTRA. 

The presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)) applies to "every veteran." Here, the appellant attained status of a "veteran" for his subsequent period of service. Where "veteran" status is attained during a prior period of service, the presumption of soundness applies when the individual has been examined at entry into the subsequent period of ACDUTRA, and where that examination revealed no defects, infirmities, or disorders. Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010). However, in this case, the appellant he had not attained status as a "veteran" at the time he entered ACDUTRA in June 1970. Therefore, the presumption of soundness does not attach regardless of whether he was examined. 

As previously noted, a prerequisite to establishing "veteran" status for the period of ACDUTRA is a finding that the appellant became disabled during this period. Thus, merely establishing an injury or disease is not sufficient.

Service treatment records for the period of ACDUTRA reveal pertinently normal findings on examination in March 1970. The report of medical history notes that the appellant had fractured his right leg and ankle in 1967. 

A June 29, 1970, clinical record reveals the appellant reported a stiff knee after he finished running. The impression was a mild strain. The prescription was an Ace wrap for the right knee. He was released to full duty. 

When examined at entry into his period of active duty in June 1973, the appellant's lower extremities were clinically normal. This is probative evidence against the incurrence of a right knee disability during his previous ACDUTRA period. The appellant was again examined in November 1973, and again, his lower extremities were clinically normal. He was assigned a Physical Profile rating of L-1. The "L" stands for lower extremities. This factor concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The number "1" indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

In August 1974, the appellant was treated for a right leg tendon pull. When examined for service separation in December 1976, his lower extremities were clinically normal. He reported a history of broken bones and foot trouble. 

After service, the first reference to a right knee problem comes in 1985, almost a decade after the appellant's last period of service. This is also the first clinical confirmation of a right knee disability. 

A July 1, 1985, private orthopedic consultation reveals complaint of right knee discomfort with stiffness, no true locking, with difficulty for the past 3 years, getting worse for the past 1 year, and with questionable problems dating back to when he was a teenager playing sports, but that's not definite. The examiner identified the date of onset of the injury as "3 years," and assessed a probable old ligamentous injury to the knee with his cruciates having tightened adequately, with a probable medial meniscal tear with a locked knee (VBMS record 01/24/2012). 

A March 4, 1986, private examination report reveals complaints of pain in the right knee along with locking that has been present for "some time." He has had difficulty with his knee for quite some time and it has been getting worse. Because of the locked knee, he was recommended for a diagnostic and possible operative arthroscopy (VBMS record 01/24/2012). 

An April 23, 1986, private evaluation describes "in his late teenage years began to notice some intermittent discomfort and occasional swelling in the right knee. The symptoms usually would not last for more than a few days at a time and remain intermittent for a long while." About 4 years prior to the evaluation, he began to notice some discomfort on a regular basis, with exacerbations of swelling as well. When seen in July of 1985, he had had worsening symptoms over the prior 1 year with some loss of motion. There were some prior traumas to the right knee without fractures in the past, but he also had sustained an ankle fracture on the right side playing baseball in 1967. X-rays of the right knee done on July 1, 1985, showed small patellar spurs present and some slight medial joint space irregularity as well. A repeat X-ray done on February 27, 1986, reveals some early small medial joint space spurs that had appeared since July of 1985. On March 4, 1986, a chondroplasty of the femoral condyles was performed along with a partial synovectomy and excision of osteophytes and an arthrotomy. The clinical picture was consistent with osteoarthritis. The assessment was osteoarthritis, right knee (VBMS record 06/06/2012).

A May 1, 1986, private operative report reveals several multiple loose cartilaginous bodies in the knee (rice bodies), which were excised through the scope. Multiple areas of erosion of the cartilage were noted with bony prominences which were shaved with the chondrotome, and abrasion arthroplasty of these areas was performed (VBMS record 01/24/2012). 

A March 31, 1987, private evaluation notes intermittent symptoms in his knee for the past 18 years, but during the past 5 years, they have become more uncomfortable to him. The assessment was early degenerative joint disease, right knee (VBMS record 06/06/2012).

A March 9, 1988, private evaluation reveals the appellant first experienced difficulty with the right knee while in the Marine Corps in 1970. There was no trauma, but he awoke one day with a blow-out of the right knee (indicating swelling). He went to sick bay and was told everything was OK and no special treatment was given. The knee improved. He participated in physical activities. From time to time, the knee became symptomatic. By 1980, the knee was somewhat more symptomatic than in the past, although he did not seek medical consultation. He began to notice some progressive stiffness in 1982, but did not see a physician until 1986 (VBMS record 06/06/2012).

An April 27, 1988, private evaluation reveals his condition of osteoarthritis had slowly worsened since 1986 (VBMS record 06/06/2012). 

In an April 1998 Social Security application, the appellant reported discomfort and stiffness in the right knee for the "past 3 years, getting worse for the past 1 year." (VBMS record 06/06/2012). 

A September 20, 2010, examination by A. Della Valle, M.D., reveals a long-standing history of knee problems that started back in 1967 when he suffered a fractured tibia and ankle and dislocated his right foot playing baseball. Then in 1970, he injured his right knee while he was in the service. Dr. Della Valle advised that knee replacement was not recommended (VBMS record 01/31/2012). 

A September 30, 2010, examination from A. Fragomen, MD, states that the appellant sustained an injury in September 1967. He fractured the right tibia. Since then he developed knee pain followed with gradual development of contracture (VBMS record 10/01/2012). 

The report of a VA Knee Examination dated February 2012 reveals the examiner's assessment of right knee degenerative joint disease with flexion contracture. The appellant reported that, in 1967 in high school, he sustained a fracture of his right fibula. He was placed in a cast. He reinjured his knee in the Marines. No specific treatment was given, no physical therapy, no hospitalizations, no fractures, and no surgeries. He reported that, when he was discharged from the "surgery" (presumed to be service), he had knee pain which increased over the years. He reported that, in 1986, he had arthroscopic knee surgery to remove loose bodies. In 1988, he went out on Social Security Disability for the right knee. The examiner opined that the right knee condition was not related to his military service. This is based on the fact that the appellant reported that his problems started before joining the service. He stated it all started after a fracture of his right fibula while playing baseball in 1967. He stated there were some episodes of knee pain. In his medical records, the examiner noted one episode of a diagnosed left knee sprain. There were no other treatment records, no hospitalizations, no surgeries or other treatment for the right knee. The examiner found no evidence of any severe trauma to the right knee. The appellant had arthroscopic surgery in 1986, which was almost 10 years after discharge from the service, where some loose bodies were removed. The examiner opined that, it is quite possible that this arthroscopic knee surgery led to degenerative joint disease all these years later, which is not uncommon. Also he has psoriatic arthritis which has been known to cause degenerative joint disease or arthritic conditions throughout the body for systemic disease and it is quite possible that plays a part of his right knee. Most telling, the examiner saw no evidence of any severe trauma to his right knee that caused posttraumatic arthritis or severe degenerative joint disease of his right knee while he was in the military. 

A September 19, 2012, letter from a private physician, A. Bass, MD, notes that the appellant was being treated for psoriatic arthritis which developed in 1996. He has severe spine pain and also pain in his shoulders wrists hands and knees. He also has limited range of motion of this right knee due to an injury incurred in the US Marine Corps in 1970 (VBMS record 09/27/2012). 

A letter from J. Haddad, MD. September 25, 2012, notes that he has been the appellant's primary care physician since 1987 and has seen a progressive deterioration in his physical status since that time. He suffers from severe osteoarthritis of his right knee, which has caused a significant abnormality in his gait, affecting his lumbar spine. According to Dr. Haddad, the appellant injured his right knee while running in June 1970 while in the Marine Corp. He was seen by a military physician and diagnosed with a mild strain. The appellant remembers being treated on several occasions by Navy Corpsmen for the problem with his right knee until the time of his discharge in January 1977. After discharge, he had been treated by several physicians until coming under the care of Dr. Kappy who performed an arthroscopy on his right knee on May 1, 1986. 

In October 2012, the appellant submitted a written statement as well as a letter from a friend. The appellant stated he did not file a claim when he left service because he did not want a disability on his record. He also reported having received care from several doctors from 1978 to 1984 while living in New York and Maryland, however, all attempts at reaching these doctors have been futile (VBMS record 10/01/2012). 

A letter from a friend notes that he continually served with and worked alongside the appellant from July 1975 thru January 1977. On several occasions, the appellant was noticed having a noticeable limp. When questioned, he would state that his knee was swollen slightly. He was excused from strenuous physical training (running) on 2 or 3 occasions due to swollen knees (VBMS record 10/01/2012). 

A September 2016 letter from Dr. Haddad states the total lack of treatment records from any other period of active service from 1974 to 1976 for any and all treatment received during this period should not be viewed by the VA as a lack of persistent injury for which the appellant received medical treatment during his active service. The appellant has stated that he did not bring his right knee problem to the attention of the US Navy, physician when undergoing his discharge physical in late 1976 concerning his severe right knee problem as he was worried that he would be classified "disabled" when he was separated from service and needed employment. The prior incident of the appellant fracturing his right tower fibula and ankle in 1967 is totally unrelated to the right knee injury which he incurred during his Marine Corps training in 1970. The appellant's diagnosis of psoriatic arthritis was initially made in 2005. This psoriatic arthritis diagnosis has no bearing on those physical conditions listed below for which the appellant is claiming service connection. Dr. Haddad concluded that the appellant's right knee conditions are more likely than not definitely caused by the injury to his right knee in 1970 and during his time of active military service. These conditions are: right knee degenerative joint disease, severe restriction of flexion and range of motion, lumbar spine degenerative joint disease, right leg neuropathy, left leg neuropathy.

After a review of all of the evidence, the Board finds that there is a current right knee disability, variously diagnosed. There was also a right knee injury in service, in the nature of a strain. However, there is a conflict in the opinion evidence regarding whether the current disability began during the appellant's ACDUTRA period. 

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the opinion of the February 2012 VA examiner more persuasive than that of Dr. Haddad, as it is more consistent with the evidence pertinent to service. While his right knee was symptomatic on one occasion, the diagnosis was not a chronic disability, but a mild strain treated with an Ace wrap. Contrary to the appellant's assertion at the hearing that he was put on light duty, the treatment record states he was released to full duty. The Board finds that the evidence recorded at the time of the injury does not substantiate the incurrence of a disability. 

Moreover, the incurrence of a disability in 1970 is directly contradicted by the normal clinical examinations of his knees in June 1973, November 1973, and December 1976, and his assignment of the highest rating for physical capacity regarding the lower extremities in November 1973. This is not a silent record. The appellant's right knee was examined and found not only to be normal, but to have a high level of medical fitness. 

The Board also notes that the initial post-service treatment was a decade after the second period of service and more than 15 years after ACDUTRA. That April 1986 account gives a different history of symptomatology than the appellant's current description. He described some intermittent discomfort and occasional swelling since his teenage years, but described the onset of regular or chronic symptoms about 4 years prior to the evaluation. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the appellant. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the appellant, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). Thus, the contemporaneous nature of the statements in service, and the initial post-service statement, is significant. Furthermore, because those accounts were presented in the context of routine medical evaluations, it seems likely that he would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care." Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the appellant's account at service separation, when the appellant thereafter presented his account, he was seeking VA benefits rather than medical treatment. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the appellant is competent to relate the onset of chronic symptoms as he remembers it. Thus, his competency is not at issue with regard to this description. Rather, it is the credibility of the appellant's recent account which the Board finds is lacking. Simply put, the service treatment records and the initial post-service treatment account are more convincing than the appellant's later statements made in support of a claim for monetary benefits. 

The Board must address a particular argument made repeatedly by the appellant and by his representative that he was experiencing significant knee symptoms at service separation, but withheld that information from the examiner because he did not want to be classified as disabled. In other words, the appellant asserts that he provided inaccurate information at service separation because he determined it to be in his best interest at the time. He now wishes the Board to believe that the directly-contradictory information he now provides is accurate. The Board observes that material changes in an account of fact undermine any determination of credibility. When those changes correspond to changes in circumstances, such as filing a claim for disability benefits, the determination of credibility is further weakened. 

The opinion of Dr. Haddad is fundamentally based on the appellant's account of the onset of chronic symptoms which the Board has found to be non-credible. Therefore, the Board attaches greater probative weight to the opinion of the VA examiner. As the appellant did not become disabled during ACDUTRA due to an injury or disease incurred in the line of duty, "veteran" status does not attach to that period of service. As service-connected compensation requires "veteran" status, service connection for a right knee disorder is not warranted on the basis of that service. 

Regarding the second period of service, there is no record of any right knee injury or disease at any time during active duty. The normal clinical findings on examination at service separation are probative evidence that he did not have a right knee disability at that time. Moreover, there is no diagnosis consistent with arthritis, or manifestation of arthritis to a degree of 10 percent or more within one year of separation from active duty. The opinion of Dr. Haddad links the right knee disorder to the 1970 ACDUTRA injury. While Dr. Haddad notes the appellant's account of having his right knee treated during the second period of service, the Board has found the appellant's reports of right knee symptomatology in service to be non-credible to the extent they differ from the service treatment records. Therefore, any suggestion from Dr. Haddad that the current disability might be related to the second period of service is based fundamentally on inaccurate facts. 

In sum, the Board finds that the appellant did not become disabled due to a right knee injury incurred in the line of duty during ACDUTRA, and his current right knee disorder is not related to active duty service either directly or by presumption. As such, the criteria for service connection are not met. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Low Back and Lower Extremities 

The appellant asserts that his neurological disorders of the lower extremities are associated with his low back disorder. 

Service treatment records reveal no treatment for the low back or neurological complaints regarding the lower extremities. The Veteran was examined in November 1973, and his spine and lower extremities were clinically normal. He was assigned a Physical Profile rating of L-1. The "L" stands for lower extremities. This factor concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The number "1" indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne, 3 Vet. App. at 457. A November 1973 report of medical history indicates no history of, or current, recurrent back pain. When examined for service separation in December 1976, the appellant's spine and lower extremities were found to be clinically normal. 

An October 4, 2010, MRI reveals assessments of degenerative changes at all levels; central stenosis at L3-4 and L4-5; and mass effect on the exiting left L4 and left L5 nerve roots. A December 2011 MRI reveals similar findings and identifies severe asymmetric disc degeneration at L4-5 and L5-S1 (VBMS record 01/24/2012). 

The report of a VA Spine Examination dated February 2012 reveals a diagnosis of severe degenerative disc disease and facet degenerative changes shown by December 2011 MRI. The examiner also noted a diagnosis of psoriatic arthritis. The appellant reported that lower back pain started approximately 1986-1987. He stated that there was no trauma. 

An April 23, 1986, evaluation describes the low back has bothered him intermittently since a "train accident in 1980" but fortunately he did not sustain any fractures or serious injuries at that time. Impression: probable early osteoarthritis also in the left knee and lumbar spine (VBMS record 06/06/2012).

A letter from J. Haddad, MD. September 25, 2012, notes the appellant has developed osteoarthritis of his lumbar spine with central stenosis at L3-4 and L5. Doctor Haddad opined that an abnormal gait, caused by his inability to fully extend his right knee, is the major reason for his low back pathology, which has progressively worsened over the years. Dr. Haddad also assessed bilateral sensory neuropathy, as demonstrated by bilateral negative monofilament testing. However, he was unable to opine whether the neuropathy was secondary to his back condition or diabetes.

As service connection is not in effect for a low back disorder, a claim for service connection on a secondary basis cannot succeed as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

While the appellant's contentions have primarily centered on a secondary service connection theory of causation, his hearing testimony could be interpreted as also posing a direct service connection theory of etiology. He testified first that he had a back problem "from the '80s through '90s." However, in response to a question from his representative who asked if it started in the service, the appellant replied "Yes." Nevertheless, even in this account, the asserted causal mechanism was an altered gait due to the right knee. He testified that he only sought treatment for his back about 6 or 7 years prior to the hearing. 

The Board has determined that the appellant's right knee disorder is not service-connected. This determination is based on a finding that his right knee was clinically normal at service separation. Similarly, the service treatment records reveal a clinically normal assessment of his spine at service separation in December 1976. The last report of medical history completed by the appellant in November 1973 notes that he had no history of, or current, recurrent back pain. In short, the service treatment records contradict the appellant's assertion that he had a back disorder in service and that he had a history of back symptoms in service. 

There is no medical opinion that purports to relate the low back disorder directly to service. The appellant's assertions are the only evidence in favor of such a relationship. While a layperson's description of symptoms is competent evidence, the appellant's description of the onset of symptoms has been inconsistent. He has described both in-service and post-service onset of back symptoms. In contrast to his recent hearing testimony of in-service onset, he specifically denied such symptoms in a medical evaluation in November 1973, he described the onset of symptoms occurring in 1980, in conjunction with a train accident, during a medical evaluation in April 1986, and he described the onset of symptoms occurring in 1986-1987, during a medical evaluation in February 2012. 

In weighing the conflicting statements provided by the appellant, the Board places greater credibility and weight on the contemporaneous account in November 1973, see Seng, 584 F.3d at 19, and on the accounts presented in the context of medical evaluations, than on the appellant's account presented at the hearing. 

In sum, the Board finds that the onset of low back symptoms was after service, that arthritis did not become manifest to a degree of 10 percent or more within one year of service separation, and that a low back disorder is not related to service. Therefore, the Board concludes that service connection for a low back disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

There is no assertion that lower extremity neuropathy had onset in service. To the extent of the appellant's secondary service connection theory of etiology, as the claimed causal agent, i.e., a low back disorder, is not a service-connected disability, a claim for service connection on a secondary basis cannot succeed as a matter of law. Sabonis, 6 Vet. App. at 430. 

Skin Disorders

On a VA Form 21-4138 (Statement in Support of Claim) dated in February 2012, the appellant reported "I am claiming the following due to the cancer causing chemicals in the water supply at Camp Lejeune as my family and I were assigned base housing from 1975 to January 1977. Malignant melanoma right arm; pre-malignant melanoma center of back; numerous squamous cell carcinomas chest, neck, eyelid; numerous basal cell carcinomas arms & chest, leg."

Service treatment records reveal treatment for a "sweat rash" and a boil in July 1974, and for a rash in the groin area in July 1975, assessed as a friction rash. He was treated for insect bites in August 1974 and for folliculitis in October 1975. When examined for service separation in December 1976, the appellant's skin was found to be clinically normal. 

After service, an October 19, 2012, letter from the appellant's private dermatologist who treated the appellant since January 2008, notes that the appellant was exposed to PCE contaminated water at US Marine Corps Base Camp Lejeune. Over the past 4-1/2 years, he developed multiple skin cancers, including left-ear squamous-cell carcinoma and left-shoulder basal-cell carcinoma in February 2008, left-arm basal cell carcinoma in March 2008, and right-bicep superior squamous-cell carcinoma and right-bicep inferior melanoma in situ in June 2009. All of the aforementioned skin cancers have been successfully treated by surgical excision. His most recent visit on September 13, 2012, revealed multiple actinic keratosis of the forehead, treated by cryosurgery (VBMS record 10/19/2012). 

The report of a VA examination dated February 2013 reveals that after a detailed review of the appellant's in-service and post-service treatment records, the examiner could not verify a diagnosis of skin cancer. The examiner noted one skin biopsy which was not a cancer of the skin. The examiner noted that oral ingestion of the contaminated water at Camp Lejeune is not known to contribute to the future development of skin cancer. Physical contact with the chemical could be associated with skin cancer, but this is mainly in individuals who immerse themselves in the chemical on a regular basis. There is no indication that his veteran who functioned as an artillery officer had direct significant and prolonged exposure to the non-diluted chemicals found in water at Camp Lejeune. 

According to the examiner, there is no history of a skin condition associated with the chemicals and there was also no documentation of severe second-degree sunburn or greater in service. While it was noted that the appellant had a transient folliculitis and a boil, these were not associated with chemical exposure at the time and are frequent conditions in young males. The examiner opined that there is no evidence from the medical record or from the medical literature to support a link between the appellant's claimed conditions and exposure to contaminated water at Camp Lejeune, or other exposure while in service at Camp Lejeune. The examiner opined that the claimed conditions are not caused by or a result of the appellant's exposure to contaminated water at Camp Lejeune. 

With respect to the presumptive service connection provisions set out above, the diseases claimed in this case, which include malignant melanoma, pre-malignant melanoma, squamous cell carcinomas, and basal cell carcinomas, are not included among the presumptive diseases. Accordingly, the evidence must substantiate an actual nexus between the claimed disorders and service. 

After a review of all of the evidence, the Board finds that none of the claimed skin disorders is related to service, to include on the basis of exposure to contaminated water at Camp Lejeune, North Carolina. In so finding, the Board notes that there is no medical opinion that purports to establish such a link. The statement of the private dermatologist simply notes his exposure to contaminated water at Camp Lejeune, a fact which is not in dispute, and his later development of various skin cancers. This is not a nexus opinion. The only evidence in favor of causation comes from the appellant's assertions. 

The Board finds that relating a current diagnosis of a skin disease to exposure to a chemical contaminant in service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires knowledge of the potential causes of various skin disorders and the inherently medical question of how an exposure in service may have contributed to bring about a temporally remote incurrence of disease. As contrasted with a description of symptoms, these are not matters which are capable of lay observation. Accordingly, the appellant's lay statements are not competent evidence of an etiologic relationship between the claimed skin disorders and service.

In sum, the Board finds that the Camp Lejeune presumptive provisions do not apply to the diagnoses in this case, and that the skin disorders claimed are not related to service, to include exposure to contaminated water at Camp Lejeune. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each skin claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in January 2012, April 2012, and August 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, disability records from the Social Security Administration (SSA), VA outpatient treatment reports, and private treatment reports identified by the appellant. The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained thorough medical examinations regarding the claims, as well as medical opinions. The appellant has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by scheduling a Board hearing, which the appellant attended in September 2016. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). 

The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the appellant was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 60 days in order to supplement the record. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

The appeal of the issue of entitlement to service connection for pre malignant melanoma of the center of the back is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right knee disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a neurological disorder of the right lower extremity is denied.

Service connection for a neurological disorder of the left lower extremity is denied.

Service connection for squamous-cell carcinoma of the chest, neck, and eyelid, is denied.

Service connection for basal-cell carcinoma of the arms, chest, and leg, is denied.

Service connection for malignant melanoma of the right arm is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


